Consolidated proceedings pursuant to CPLR article 78 to review various local special benefit assessments imposed by the appellants upon the petitioners, the appeal as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Suffolk Court (Geiler, J.), entered November 19, 1984, as, inter alia, granted the petitioners’ motion for summary judgment, exempted the petitioners’ real property from the special assessments levied by the appellants, annulled the appellants’ determination denying the petitioners’ applications for exemption, and ordered the appellants’ tax and assessment records marked to reflect such judgment.
Judgment affirmed insofar as appealed from, with costs.
The exemption from local assessments in Public Authorities Law § 1275 extends to special benefit assessments (see, Town of Cheektowaga v Niagara Frontier Transp. Auth., 82 AD2d 175; cf. Public Authorities Law § 1299-o, as amended by L 1982, ch 836, § 1). Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.